Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
1)	Applicant’s arguments, see Applicant’s Arguments, filed 02/16/2022, with respect to the claims have been fully considered and are persuasive.  The U.S.C. 102(a)(1) rejection of claim 10 as being anticipated by Pitesky et al. (U.S. Patent No. 3776227) has been withdrawn. 
Claim Interpretation
2)	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

3)	The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4)	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a flow control system delivering gas” in claim10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Therefore, Examiner will interpret “a flow control system delivering gas” as “an inlet conduit 1012 and an outlet conduit 1014 interconnected by a three-stage K-valve shaped control assembly 1016”, as recited in Applicant’s specification as originally filed, Page 22, lines 12-13.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	Allowable Subject Matter
5)	Claim 10 is allowed.
REASONS FOR ALLOWANCE
6)	The following is an examiner’s statement of reasons for allowance:
Regarding claim 10, while Pitesky teaches a portable system (device A in figs. 1-3 and col. 1 lines 56-68) for the effective, reliable and foolproof delivery of controlled amounts of a medical fluid (carbon dioxide) to a patient [Col. 1 lines 56-68], comprising:
an integrated compressed gas unit (C/D/E/K, Fig. 1) including an inlet port (port of the longitudinally apertured prong F that allows carbon dioxide to flow from the carbon dioxide cartridge E into the longitudinally apertured prong F, see annotated Fig. 3 below) to which at least one compressed gas cylinder (E/D, Figs. 2-3) is selectively connected (see Fig. 3) and an outlet port (port of the head C that allows carbon dioxide to flow from head C into the inhaler tube/mouthpiece B, see annotated Fig. 3 below) in communication with the inlet port (see fig. 3), the integrated compressed gas unit (C/D/E/K, fig. 1) further including a cylinder cartridge puncture valve (F, Figs. 2-3 and col. 1 lines 61-68) and a fitting (C, Figs. 1-3) formed at the inlet port (port of the longitudinally apertured prong F that allows carbon dioxide to flow from the carbon dioxide cartridge E into the longitudinally apertured prong F, see annotated Fig. 3 below) of the integrated compressed gas unit (C/D/E/K, fig. 1) for engagement with the at least one compressed gas cylinder (E/D, Figs. 2-3), and the integrated compressed gas unit (C/D/E/K, Fig. 1) also including a regulator valve (K, Figs. 1-3) positioned between the outlet port (port of the head C that allows carbon dioxide to flow from head C into the inhaler tube/mouthpiece B, see annotated fig. 3 below) and the inlet port (port of the longitudinally apertured prong F that allows carbon dioxide to flow from the carbon dioxide cartridge E into the longitudinally apertured prong F, see annotated fig. 3 below) (Examiner notes: a portion of element K is positioned between the outlet port and the inlet port such that when element K is in a first position — fig. 2 — the flow of carbon dioxide through the passage means 14 is obstructed and when element K is in a second position — Fig. 3 — the flow of carbon dioxide through the passage means 14 to the inhaler tube/mouthpiece B is allowed), wherein the regulator valve (K, Figs. 1-3) includes a regulator adjustment dial (67, Figs. 1-3 and Col. 2 line 66 to Col. 3 line 15); and
a flow control system (B with opening 28, Fig. 1) delivering fluid (carbon dioxide) from the compressed gas cylinder (E/D, Figs. 2-3) to a patient [Col. 2, lines 4-6; Col. 3, lines 46-51];
Pitesky fails to teach wherein the regulator valve is a regulator valve assembly; and wherein there is a flow control system delivering gas from the compressed gas cylinder to the patient in precisely controlled amounts of gas (wherein, as stated with regards to the 35 U.S.C. 112(f), “a flow control system” will be interpreted as an inlet conduit and an outlet conduit interconnected by a three-stage K-valve shaped control assembly).

    PNG
    media_image1.png
    580
    608
    media_image1.png
    Greyscale

Annotated Fig. 3
The combined structure of the K-valve shaped controlled assembly imparts a novel and non-obvious function of the claimed invention; namely, allowing for multi-stage delivery of gas - as noted by Applicant in Pages 26-28 of the Specification, as originally filed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Terminal Disclaimer
7)	The terminal disclaimer filed on 05/25/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,427,522 (Levy et al.) has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Conclusion
8)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495. The examiner can normally be reached Monday - Thursday 8:00 AM - 5:00 PM, Friday 9:00 AM - 1:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.T.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /THEODORE J STIGELL/Primary Examiner, Art Unit 3783